Dismissed and Memorandum Opinion filed October 27, 2016




                                             In The

                        Fourteenth Court of Appeals

                                    NO. 14-16-00705-CV

                       APPROXIMATELY $5520.00, Appellant
                                                V.
                           THE STATE OF TEXAS, Appellee

                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2006-45586

                    MEMORANDUM                            OPINION


       This is an attempted appeal from a judgment signed January 23, 2008. No
post-judgment motion was filed. Appellant’s notice of appeal1 was filed September
6, 2016.


       1
          The notice of appeal was filed by Quincy Butler, the pro se respondent in the case below.
The record indicates that Butler contends he did not receive notice of the judgment and that he has
filed a bill of review in the trial court. That bill of review is not before us in this appeal.
        The notice of appeal must be filed within 30 days after the judgment is signed
when appellant has not filed a timely post-judgment motion. See Tex. R. App. P.
26.1.

        Appellant’s notice of appeal was not filed timely. A motion for extension of
time is necessarily implied when an appellant, acting in good faith, files a notice of
appeal beyond the time allowed by Rule 26.1, but within the 15-day grace period
provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617–18 (1997) (construing the predecessor to Rule 26).
Appellant’s notice of appeal was not filed within the 15-day period provided by Rule
26.3.

        Accordingly, the appeal is ordered dismissed.



                                        PER CURIAM


Panel consists of Justices Busby, Donovan, and Brown.




                                           2